DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/434,695 filed on August 27th, 2021. Claims 6-17 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2019-063552 filed on March 28th, 2019. A certified copy was received on August 27th, 2021. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 27th, 2021 and November 24th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 6 (line 10), please change the recitation of “each of the gears” to - - each of the two gears - - as this feature is previously referred to in claim 6 (line 5).

	Regarding Claim 6 (line 12), please change the recitation of “each of the gears” to - - each of the two gears - - as this feature is previously referred to in claim 6 (line 5).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 6 (lines 5-6), in the recitation of “two gears that are each having helical teeth, that are supported so as to be rotatable about a rotating shaft at least in one direction” it is unclear from the disclosure how many rotating shafts Applicant intends to recite. As seen in Fig. 1, each of the two gears (34L, 34R) are respectively supported on their own rotating shaft (13). The lack of clarity renders the claim indefinite.

Regarding Claim 6 (lines 12-13), in the recitation of “the helical teeth of each of the gears extend in the one direction and in a direction that departs from the suction port” (emphasis added) it is unclear from the disclosure how helical teeth could extend in a forward direction of a vehicle. The lack of clarity renders the claim indefinite.

	Claims 7-17 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 64-71281), in view of Ishikawa et al. (US 11,333,238), hereinafter Ishikawa. See translation provided to Applicant with this Office Action.

Regarding Claim 6, Yano teaches a left-right wheel driving device (Fig. 25b, “Model 2125a”) comprising: 
a casing (Examiner Fig. 1, C) including a reservoir (R); and 
two gears (TG) that are each having helical teeth (see Examiner Fig. 1), that are supported so as to be rotatable about a rotating shaft at least in one direction (see Examiner Fig. 1), that are provided on a power transmission path that transmits power to left and right wheels of a vehicle (see Examiner Fig. 1), and that are spaced apart from each other (see Examiner Fig. 1), each of the gears (TG) is offset from each other in an axial direction of the rotating shaft (RS), and the helical teeth of each of the gears (TG) extend in one direction and in a direction that departs from the center of the reservoir (R).

    PNG
    media_image1.png
    352
    705
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 25b of Yano
Yano does not teach “a casing including a reservoir that stores oil; a suction port that is disposed on the reservoir and that sucks the oil from the reservoir…wherein the suction port is positioned between the two gears, each of the gears is offset from the suction port in an axial direction of the rotating shaft, being in a state of being partially immersed in the oil stored in the reservoir, and the helical teeth of each of the gears extend in the one direction and in a direction that departs from the suction port”. In other words, Yano does not explicitly teach a lubrication suction port centrally disposed in an oil reservoir.
Ishikawa teaches a casing (Fig. 1, “gear housing portion” 82) including a reservoir (“bottom portion” 82a) that stores oil (“oil” O); 
a suction port (“first oil passage” 91) that is disposed on the reservoir (82a) and that sucks (see arrows in Fig. 1) the oil (O) from the reservoir (82a),
wherein the suction port (91) is centrally positioned in the reservoir (82a), 
a ring gear (“ring gear” 51) is offset from the suction port (91) in an axial direction of a rotating shaft (“axle” 55), being in a state of being partially immersed in the oil (O) stored in the reservoir (82a), and 
teeth of the ring gear (51) extend in one direction and in a direction that departs from the suction port (91).
Ishikawa also teaches “oil O is arranged to circulate through the oil passage 90, which will be described below. The oil O is used to lubricate the reduction gear 4 and the differential 5. The oil O is also used to cool the motor 2” (col. 7, line 6).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the left-right wheel driving device taught by Yano with the lubrication system taught by Ishikawa, such that “a casing including a reservoir that stores oil; a suction port that is disposed on the reservoir and that sucks the oil from the reservoir…wherein the suction port is positioned between the two gears, each of the gears is offset from the suction port in an axial direction of the rotating shaft, being in a state of being partially immersed in the oil stored in the reservoir, and the helical teeth of each of the gears extend in the one direction and in a direction that departs from the suction port”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of lubricating and cooling the internal drive device components taught by Yano. 

Regarding Claim 7, Yano and Ishikawa teach the left-right wheel driving device according to claim 6, 
Yano teaches wherein the two gears (Examiner Fig. 1, TG) serve as a first gear (FG) provided on a power transmission path of a first motor (FM) and a second gear (SG) provided on a power transmission path of a second motor (SM), 
the first motor (FM) and the second motor (SM) driving the left and the right wheels (see Examiner Fig. 1).  

Regarding Claim 8, Yano and Ishikawa teach the left-right wheel driving device according to claim 7, 
Yano teaches further comprising a gear mechanism (Examiner Fig. 1, GM) that amplifies a torque difference between the first motor (FM) and the second motor (SM) and distributes torques having the amplified torque difference to the left and the right wheels (see Examiner Fig. 1), 
wherein the first gear (FG) and the second gear (SG) are arranged so as to sandwich the gear mechanism (GM).  

Regarding Claim 9, Yano and Ishikawa teach the left-right wheel driving device according to claim 6, 
Yano teaches wherein the one direction is a rotation direction that moves the vehicle forward ([0047] - “Model 2125a and Model 2125b have drive modes (100), (010), (001), (200), (110), (020), (011), (002), and (101) as with Model 2122b. It is possible. FIG. 26a is the control of the driving mode (002) of Model 2122b and Model 2125a”).  

Regarding Claim 10, Yano and Ishikawa teach the left-right wheel driving device according claim 7, 
Yano teaches wherein the one direction is a rotation direction that moves the vehicle forward (see [0047]).  

Regarding Claim 11, Yano and Ishikawa teach the left-right wheel driving device according claim 8, 
Yano teaches wherein the one direction is a rotation direction that moves the vehicle forward (see [0047]).  

Regarding Claim 12, Yano and Ishikawa teach the left-right wheel driving device according to claim 6, further comprising: 
Yano teaches an upstream gear (Examiner Fig. 2, UG) that is provided on a first shaft (FS) into which power is input first (see Examiner Fig. 2); 
a first intermediate gear (FIG) that is provided on a second shaft (SS) disposed in parallel to the first shaft (FS) and that meshes with the upstream gear (UG); and 
a second intermediate gear (SIG) that is provided on the second shaft (SS) and that has a diameter different from that of the first intermediate gear (FIG), 
wherein the rotating shaft (RS) is disposed in parallel to the first shaft (FS), 
at least one (FG) of the two gears (FG, SG) is provided on the rotating shaft (RS) and meshes with the second intermediate gear (SIG), and 
each of the first intermediate gear (FIG) and the second intermediate gear (SIG) has helical teeth (see Examiner Fig. 2) extending in an opposite direction to that of the helical teeth of the at least one gear (FG) meshing with the second intermediate gear (SIG).

    PNG
    media_image2.png
    413
    676
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 25b of Yano

Regarding Claim 13, Yano and Ishikawa teach the left-right wheel driving device according to claim 7, further comprising: 
Yano teaches an upstream gear (Examiner Fig. 2, UG) that is provided on a first shaft (FS) into which power is input first (see Examiner Fig. 2); 
a first intermediate gear (FIG) that is provided on a second shaft (SS) disposed in parallel to the first shaft (FS) and that meshes with the upstream gear (UG); and 
a second intermediate gear (SIG) that is provided on the second shaft (SS) and that has a diameter different from that of the first intermediate gear (FIG), 
wherein the rotating shaft (RS) is disposed in parallel to the first shaft (FS), 
at least one (FG) of the two gears (FG, SG) is provided on the rotating shaft (RS) and meshes with the second intermediate gear (SIG), and 
each of the first intermediate gear (FIG) and the second intermediate gear (SIG) has helical teeth (see Examiner Fig. 2) extending in an opposite direction to that of the helical teeth of the at least one gear (FG) meshing with the second intermediate gear (SIG).  

Regarding Claim 14, Yano and Ishikawa teach the left-right wheel driving device according to claim 8, further comprising: 
Yano teaches an upstream gear (Examiner Fig. 2, UG) that is provided on a first shaft (FS) into which power is input first (see Examiner Fig. 2); 
a first intermediate gear (FIG) that is provided on a second shaft (SS) disposed in parallel to the first shaft (FS) and that meshes with the upstream gear (UG); and 
a second intermediate gear (SIG) that is provided on the second shaft (SS) and that has a diameter different from that of the first intermediate gear (FIG), 
wherein the rotating shaft (RS) is disposed in parallel to the first shaft (FS), 
at least one (FG) of the two gears (FG, SG) is provided on the rotating shaft (RS) and meshes with the second intermediate gear (SIG), and 
each of the first intermediate gear (FIG) and the second intermediate gear (SIG) has helical teeth (see Examiner Fig. 2) extending in an opposite direction to that of the helical teeth of the at least one gear (FG) meshing with the second intermediate gear (SIG).  

Regarding Claim 15, Yano and Ishikawa teach the left-right wheel driving device according to claim 9, further comprising: 
Yano teaches an upstream gear (Examiner Fig. 2, UG) that is provided on a first shaft (FS) into which power is input first (see Examiner Fig. 2); 
a first intermediate gear (FIG) that is provided on a second shaft (SS) disposed in parallel to the first shaft (FS) and that meshes with the upstream gear (UG); and 
a second intermediate gear (SIG) that is provided on the second shaft (SS) and that has a diameter different from that of the first intermediate gear (FIG), 
wherein the rotating shaft (RS) is disposed in parallel to the first shaft (FS), 
at least one (FG) of the two gears (FG, SG) is provided on the rotating shaft (RS) and meshes with the second intermediate gear (SIG), and 
each of the first intermediate gear (FIG) and the second intermediate gear (SIG) has helical teeth (see Examiner Fig. 2) extending in an opposite direction to that of the helical teeth of the at least one gear (FG) meshing with the second intermediate gear (SIG).    

Regarding Claim 16, Yano and Ishikawa teach the left-right wheel driving device according to claim 10, further comprising: 
Yano teaches an upstream gear (Examiner Fig. 2, UG) that is provided on a first shaft (FS) into which power is input first (see Examiner Fig. 2); 
a first intermediate gear (FIG) that is provided on a second shaft (SS) disposed in parallel to the first shaft (FS) and that meshes with the upstream gear (UG); and 
a second intermediate gear (SIG) that is provided on the second shaft (SS) and that has a diameter different from that of the first intermediate gear (FIG), 
wherein the rotating shaft (RS) is disposed in parallel to the first shaft (FS), 
at least one (FG) of the two gears (FG, SG) is provided on the rotating shaft (RS) and meshes with the second intermediate gear (SIG), and 
each of the first intermediate gear (FIG) and the second intermediate gear (SIG) has helical teeth (see Examiner Fig. 2) extending in an opposite direction to that of the helical teeth of the at least one gear (FG) meshing with the second intermediate gear (SIG).

Regarding Claim 17, Yano and Ishikawa teach the left-right wheel driving device according to claim 11, further comprising: 
Yano teaches an upstream gear (Examiner Fig. 2, UG) that is provided on a first shaft (FS) into which power is input first (see Examiner Fig. 2); 
a first intermediate gear (FIG) that is provided on a second shaft (SS) disposed in parallel to the first shaft (FS) and that meshes with the upstream gear (UG); and 
a second intermediate gear (SIG) that is provided on the second shaft (SS) and that has a diameter different from that of the first intermediate gear (FIG), 
wherein the rotating shaft (RS) is disposed in parallel to the first shaft (FS), 
at least one (FG) of the two gears (FG, SG) is provided on the rotating shaft (RS) and meshes with the second intermediate gear (SIG), and 
each of the first intermediate gear (FIG) and the second intermediate gear (SIG) has helical teeth (see Examiner Fig. 2) extending in an opposite direction to that of the helical teeth of the at least one gear (FG) meshing with the second intermediate gear (SIG).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Mori (US 2007/0068735) listed in the attached "Notice of References Cited" discloses a similar lubrication system related to various aspects of the claimed invention. The prior art of Suzuki (US 2019/0264790), Knoblauch (US 9,221,334), Makino (US 10,207,572), Isono (US 10,442,291 and US 10,384,535) and Suyama (US 10,895,320) listed in the attached "Notice of References Cited" disclose similar driving devices related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659